     Case 1:21-cv-00303-DAD-SKO Document 14 Filed 04/09/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ARMANDO ABREU,                                 No. 1:21-cv-00303-NONE-SKO (PC)
12                        Plaintiff,                    ORDER ADOPTING FINDINGS AND
13                                                      RECOMMENDATIONS, DENYING MOTION
               v.
                                                        TO PROCEED IN FORMA PAUPERIS, AND
14       GAVIN NEWSOM, et al.,                          DISMISSING ACTION WITHOUT
                                                        PREJUDICE
15                        Defendants.
                                                        (Doc. Nos. 4, 8)
16

17            Plaintiff Armando Abreu is a state prisoner proceeding pro se in this civil rights action
18   under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20            On March 4, 2021, the assigned magistrate judge filed findings and recommendations,
21   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 4) be denied and
22   that this action be dismissed without prejudice on grounds that plaintiff has accrued more than
23   three prior “strike” dismissals under 28 U.S.C. § 1915(g) and the allegations in his complaint
24   failed to show that he is under imminent danger of serious physical injury.1 (Doc. No. 8.) The
25

26   1
       The magistrate judge also pointed out that plaintiff had failed to exhaust administrative
     remedies prior to filing suit, as required by the Prison Litigation Reform Act, thereby providing
27   an alternative ground for dismissing this action without prejudice. (Doc. No. 8 at 2.) The
28   magistrate judge also notes that plaintiff seeks his immediate release from custody, which is relief
     that a prisoner may not seek in a § 1983 action. (Id.)
     Case 1:21-cv-00303-DAD-SKO Document 14 Filed 04/09/21 Page 2 of 3


 1   magistrate judge provided plaintiff fourteen (14) days to file objections to the findings and

 2   recommendations. (Id. at 3.) Plaintiff filed timely objections on March 16, 2021. (Doc. No. 13.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 5   objections, the court finds the findings and recommendations to be supported by the record and

 6   proper analysis.

 7          Although he concedes that he has incurred three prior strike dismissals, plaintiff argues in

 8   his objections that the imminent danger exception applies here because he has not received a

 9   COVID-19 vaccine, though he previously contracted the virus and recovered from it. (Doc. No.
10   13 at 1–2.) However, the claims in plaintiff’s complaint are not based on COVID-19 but instead

11   on the allegation that he is being held “hostage under the unconstitutional, illegal custody” of the

12   California Department of Corrections and Rehabilitation. (Compare Doc. No. 1 at 3, with Doc.

13   No. 13 at 1–2.) Based on the allegations in his complaint, the court does not find that plaintiff

14   was under imminent danger of serious physical injury at the time he initiated this action. See

15   Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007) (imminent-danger “exception applies

16   if the danger existed at the time the prisoner filed the complaint”) (citations omitted). The

17   imminent danger exception to § 1915(g) therefore does not apply here.

18          Accordingly,

19          1. The findings and recommendations issued on March 4, 2021 (Doc. No. 8), are adopted
20               in full;

21          2. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 4) is denied;

22          3. This action is dismissed without prejudice to refiling upon prepayment of the filing

23               fee; and

24          4. The Clerk of the Court is directed to assign a district judge to this case for purposes of

25               closure and to close this case.

26   IT IS SO ORDERED.
27
        Dated:      April 9, 2021
28                                                      UNITED STATES DISTRICT JUDGE

                                                        2
     Case 1:21-cv-00303-DAD-SKO Document 14 Filed 04/09/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           3
